Citation Nr: 0012561	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-30 010	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected patellofemoral pain syndrome 
(patellar chondromalacia), left.




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty or active duty for training 
for various periods from October 1976 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this case in September 1999 and in 
November 1999 to ensure that the veteran had the opportunity 
to exercise his due process rights concerning a hearing and 
concerning representation.  He did not respond to the RO's 
letters in this regard, and the case is now back before the 
Board for a decision on the merits of the claim.  The Board 
concludes that VA has fulfilled its duty to ensure that the 
veteran had the opportunity to exercise his due process 
rights concerning a hearing and concerning representation.


FINDING OF FACT

At the time contemporaneous to the veteran's October 1995 
claim for service connection for a left knee disorder and the 
September 1996 rating decision awarding service connection 
for left knee disorder, the service-connected patellofemoral 
pain syndrome (patellar chondromalacia), left, was manifested 
by some tenderness along the medial joint line without 
instability or limitation of motion.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for service-connected patellofemoral pain syndrome 
(patellar chondromalacia), left, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5257, 5010, 5260, 5261 (1999); VAOPGCPREC 23-97 at 
para. 5 (July 1, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions; report of VA examination conducted in August 
1996; and records from the prison where the veteran is 
incarcerated.  The evidence pertinent to the issue on appeal 
is discussed below.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  The veteran 
perfected his appeal as to the initial grant of service 
connection and original assignment of a disability rating for 
his service-connected patellofemoral pain syndrome (patellar 
chondromalacia), left.  Therefore, his claim continues to be 
well grounded as long as the rating schedule provides a 
higher rating for the service-connected condition.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a).

In this case, the RO provided the veteran with an appropriate 
VA examination in August 1996.  This examination report 
provides sufficient evidence to rate the service-connected 
disorder properly.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected left knee condition since he was 
examined in 1996.  There is no indication of VA or available 
private medical records that have not been obtained.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Moreover, the RO complied with the 
Board's Remand instructions with regard to ensuring the 
veteran's rights of due process.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has disagreed with the original disability rating 
assigned for his service-connected patellofemoral pain 
syndrome (patellar chondromalacia), left.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC provided to the veteran identified the issue on 
appeal as evaluation of the service-connected left knee 
disorder.  The rating decision that granted service 
connection for this condition considered all the evidence of 
record in assigning the original disability rating.  The RO 
did not limit its consideration to only the recent medical 
evidence of record and did not therefore violate the 
principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the holding of Fenderson in its adjudication 
of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
more probative value is assigned to evidence contemporaneous 
with the claim for service connection for the disorder and 
with the rating decision which awarded service connection 
than to earlier or later evidence.  However, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  Such staged ratings 
are not subject to the provisions of 38 C.F.R. § 3.105(e) 
which generally require notice and a delay in implementation 
when there is proposed a reduction in evaluation that would 
result in reduction of compensation benefits being paid.  
Fenderson, 12 Vet. App. at 126.  The Board will consider all 
evidence in determining the appropriate evaluation for the 
veteran's service-connected disability and whether a 
"staged" rating is appropriate.

The veteran's service-connected patellofemoral pain syndrome 
(patellar chondromalacia), left, has been assigned a 10 
percent rating analogously under Diagnostic Code 5299-5257 
for "other impairment of the knee" because the VA Schedule 
for Rating Disabilities does not specifically list 
patellofemoral pain syndrome or chondromalacia.  38 C.F.R. 
§ 4.27.  Under Diagnostic Code 5257, a 10 percent rating is 
assigned for slight recurrent subluxation or lateral 
instability; a 20 percent rating for moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

In this case, service medical records reflect that, while the 
veteran was on inactive duty training in April 1985, he fell 
off the tailgate of a truck and struck his left knee, medial 
aspect, on the trailer of a field artillery piece.  
Examination of the left knee at that time revealed some 
swelling on the anteromedial aspect of the upper tibia and 
femoral condyle with acute tenderness.  There was no 
instability.  The veteran would not move his left knee 
because of discomfort initially but, as the discomfort 
subsided, motion improved.  X-rays failed to reveal any 
pathology.  The veteran gradually improved and was ambulated 
on crutches.  The diagnosis was contusion, medial aspect, 
left knee.

Service medical records dated in June 1985 show that the 
veteran was supposed to have follow-up treatment for his knee 
but care was delayed when he was arrested and jailed for 
approximately four weeks on a mistaken identity incident.  
The veteran had been wearing a splint since the time of the 
injury and had not realized any decrease in pain since the 
injury.  He was treated with physical therapy for several 
months.  In October 1985, an orthopedist noted that vigorous 
physical therapy was required to mobilize the knee and return 
full function of the knee.  No prolonged disability was 
anticipated at this stage.  However, in January 1986, the 
doctor stated that he had little else to offer the veteran 
and that the veteran's knee would never be normal again.

On a VA examination conducted in August 1996 pursuant to the 
veteran's claim for service connection for the left knee 
disorder, the examiner recorded the history of injury to the 
left knee in 1985.  The veteran complained of occasional 
swelling since that time as well as giving way of his knee.  
The veteran reported that his knee felt unstable and buckled 
approximately 3 times a week.  He also felt that his knee 
would catch or pop with several activities.  He used a cane 
in contralateral hand for ambulatory assistance.

On physical examination, the examiner noted that there was no 
swelling or effusion of the left knee.  There was significant 
tenderness over the medial facet of the patella as well as 
the medial origin of the patellar tendon.  There was no 
tenderness over the lateral facet of the patella or the 
quadriceps insertion.  Range of motion was from 5 degrees 
hyperextension to 140 degrees of flexion which was symmetric 
to the contralateral side.  The medial and lateral collateral 
ligaments were stable to valgus and varus stress at both 30 
and 0 degrees flexion.  There was no posterior sag and 
posterior drawer testing was negative as well.  The medial 
joint line was tender.  There was no lateral joint line 
tenderness.  McMurray's test was negative.  On standing, 
there was no varus deformity of the knee and the veteran 
ambulated without a limp.  He was unable to perform a two-
legged squat secondary to left knee pain.  X-rays revealed 
mild degenerative arthritis, especially of the patellofemoral 
compartment.

The examiner's impression was history of left knee twisting 
injury in May 1985.  He also noted that the veteran reported 
a torn meniscus that was treated arthroscopically at that 
time, although the Board notes that the service medical 
records did not confirm this history of arthroscopic surgery 
or meniscus.  The examiner also noted that the current 
complaints and clinical examination were most consistent with 
patellofemoral pain syndrome (patellar chondromalacia).  
There was not a definite McMurray's sign on the medial joint 
line, although there was some tenderness.  The doctor noted 
that, even if a meniscal tear were present, there was no knee 
effusion and likely this component was not symptomatic.  The 
degenerative changes were consistent with the primary 
diagnosis of patellofemoral pain syndrome.

Medical evidence submitted by the veteran from the prison 
where he is currently incarcerated showed that in January 
1997 the orthopedic service recommended an arthroscopy which 
the veteran wanted to think about.  Findings were medial 
meniscal tear of the left knee.  In August and November 1998, 
the RO attempted to obtain additional medical evidence from 
the prison but received no reply to these requests for 
additional medical evidence.

The medical evidence most probative to the initial rating for 
the service-connected knee disorder is the August 1996 VA 
examination because that is the evidence contemporaneous with 
the assignment of the initial rating.  This examination 
showed no instability or subluxation of the knee.  All tests 
for instability, such as McMurray's test and the drawer sign, 
were negative.  (McMurray's test is "rotation of the tibia 
on the femur to determine injury to the meniscal 
structures."  Drawer sign is, "in a knee examination, the 
forward or backward sliding of the tibia indicating laxity or 
tear of the anterior (forward slide) or posterior (backward 
slide) cruciate ligaments of the knee."  Stedman's at 1616, 
1718.)  Moreover, the examiner noted that, if there were a 
meniscal tear, it was not symptomatic.  Accordingly, the 
Board notes that the medical evidence of record does not 
support the assignment of a 10 percent rating for a slight 
degree of recurrent subluxation or lateral instability.

However, in evaluating the claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

The Board notes that the examiner's findings did include 
tenderness of the knee consistent with the diagnosis of 
patellofemoral pain syndrome and a finding of slightly more 
movement than normal, i.e., the knee hyperextended by 5 
degrees.  Although section 4.40 does not require a separate 
rating for pain, the impact of pain must be considered in 
making a rating determination.  VAOPGCPREC 9-98 at para. 2 
(Aug. 14, 1998); citing Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  With these considerations in mind, the Board 
concludes that the initial rating of 10 percent, but not 
higher, under Diagnostic Code 5299-5257 was warranted.  A 
higher rating was not warranted because there were no 
findings that the impact of pain resulted in a moderate 
degree of subluxation or instability because no subluxation 
or instability was shown on examination.

A veteran whose knee disability is rated under Diagnostic 
Code 5257 may be entitled to a separate rating for findings 
of arthritis and limitation of motion of the knee.  In this 
case, degenerative arthritis of the left knee was shown by x-
ray; however, limitation of motion of the knee was not shown 
but rather the knee hyperextended 5 degrees and then had 
complete range of flexion to 140 degrees.  38 C.F.R. § 4.71, 
PLATE II.  A separate rating must be based on additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  
VAOPGCPREC 23-97 at para. 5 (July 1, 1997).   Because the 
veteran in this case does not meet the criteria for a zero-
percent rating under either of those codes, requiring that 
flexion be limited to 60 degrees or extension to 5 degrees, 
there is no additional disability in this case for which a 
rating may be assigned.  Id.

For the reasons and bases articulated above, the Board 
concludes that the veteran's service-connected patellofemoral 
pain syndrome (patellar chondromalacia), left, was 
appropriately assigned a 10 percent initial disability rating 
and the preponderance of the evidence is against a claim for 
a higher rating.  Moreover, no additional medical evidence is 
of record on which to base a "staged" rating, and 
therefore, the Board concludes that a "staged" rating is 
not for application in this case.


ORDER

An initial disability rating in excess of 10 percent for 
service-connected patellofemoral pain syndrome (patellar 
chondromalacia), left, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

